[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 220 
By the proceedings in bankruptcy against Yerkes, and the assignment of his estate to the plaintiffs as his assignees, the attachment at the suit of Bouvier, under which the debt due from the defendants to the bankrupt had been seized, was absolutely dissolved. It did not require the intervention and action of the court, but by act and operation of law the assignment under the direction of the court *Page 222 
in bankruptcy of the estate of the bankrupt transferred the property of the bankrupt by relation as of the day of the filing the petition in bankruptcy, and worked a dissolution of the attachment, and a discharge of the lien upon the property attached, the attachment having been issued within four months immediately preceding the commencement of the proceedings under the act of Congress. (14 U.S. Stat. at Large, 517, § 14; U.S. Rev. Stat., § 5044; Miller v. Bowles, 58 N.Y., 253.) The payment by the defendants to the sheriff of the debt due Yerkes was without authority, and did not discharge the obligation either to Yerkes or the plaintiffs. The lien of the sheriff was discharged, and the payment was voluntary. There was no process against the defendants or their property, neither was there any judgment or order of any court, in obedience to which the money was paid. The judgment and execution was a general judgment and execution against Yerkes, and not a judgment specifically subjecting the debt to the payment of the judgment, and requiring the defendants to pay it, or the sheriff to collect and apply it. It is doubtless a hard case for the defendants who paid the money in good faith, without knowledge of the proceedings in bankruptcy, or any notice of their pendency save the constructive notice which every citizen has of that class of proceedings, and supposing that the attachment lien continued. The statute is free from all ambiguity, and courts can only give effect to it, and although it may, and frequently does, work injustice, and compel the payment of debts to the assignee which have been in good faith, and without actual notice of the bankrupt proceedings paid to the bankrupt, or, as in this case, to a sheriff or other person having a valid lien thereon but for the provisions of the bankrupt act, it is the necessary result of the statutory provisions. If others are liable to the plaintiffs for the moneys paid by the defendants, they were not compelled to resort to them, but could look to the defendants, the original debtors, who had not discharged their obligation. The sheriff could not probably be sued, being an officer of the court, and receiving the money as such. *Page 223 
(Johnson v. Bishop, 1 Woolworth, 324; Bradley v. Frost, 3 Dillon, 457.) It does not appear that the money has ever reached Bouvier, and if it has not he would not be liable in an action as for money had and received. Perhaps the defendants may recover the money back, as money paid under a mistake of fact, but that question is not before us. If they cannot they must submit to the loss.
The judgment must be affirmed.
All concur, except RAPALLO, J., not voting; MILLER, J., absent.
Judgment affirmed.